Exhibit 10.(jj)

RECOUPMENT POLICY

The Recoupment Policy provides a framework for the recovery of compensation
delivered to any member of Executive Management whose intentional acts, or
failures to act, are responsible in whole, or in part, for the material
restatement of the Corporation’s publicly filed financial results due to fraud
or misconduct, including gross negligence, on the part of such executive. The
Policy is intended to ensure that members of Executive Management act in the
best interest of the Corporation and its shareholders.

The Board of Directors, in its sole discretion, will (1) evaluate the
circumstances of any material restatement of the Corporation’s financial
statements and determine whether fraud or misconduct, including gross
negligence, involving intentional acts, or failures to act, on the part of any
member of Executive Management was responsible in whole, or in part, for the
restatement; (2) determine the time period involved with, and subsequent periods
affected by, any such fraud or misconduct, and (3) determine the amount of
compensation that should be recouped in each case in the event such fraud or
misconduct is determined to have occurred.

In the event the Board determines that recoupment of compensation is warranted,
the Board may take appropriate action, including, but not limited to, the
following:

 

  (i) for the period restated or affected by the restatement, which may include
any period during which the fraud or misconduct occurred, demand repayment, or
effect the cancellation, of some or all of:

 

  (a) any bonus, or incentive compensation, received or awarded for the period
to the extent that the amount of the bonus, or incentive compensation, that
would have been awarded to the member of Executive Management had the financial
results been properly reported would have been lower than the amount actually
awarded,

 

  (b) any gains realized as a result of exercising an option during, or awarded
for performance during, the period,

 

  (c) any gains realized as a result of the vesting or payment of long-term
incentives during, or awarded for performance during, the period, and/or

 

  (d) any equity compensation awarded during, or based upon performance for, the
period, and/or

 

  (ii) reduce future compensation as a means to recover the amount the Board
determines should be recouped.

This policy may be reviewed and revised by the Board on a periodic basis.